Citation Nr: 0106085	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-22 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises of the Regional Office (RO) in Atlanta, Georgia.


REMAND

The appellant was notified of an overpayment in the 
calculated amount of $3,120 by official letter dated May 21, 
1998.  She requested waiver of recovery of that overpayment 
in June 1998.  An August 1998 RO decision denied waiver of 
recovery of the overpayment in the calculated amount of 
$3,120 and the appellant filed a notice of disagreement with 
denial of that waiver in August 1998.  A statement of the 
case was issued in September 1999.  When the appellant filed 
her substantive appeal, in November 1999, she indicated that 
she did not believe that the amount of money the VA indicated 
had been overpaid was correct.  

While a November 1999 communication is not within one year of 
the May 1998 notice of overpayment, it is a claim with 
respect to whether or not the overpayment was properly 
created.  The issue of whether new and material evidence has 
been received to reopen a claim of whether the overpayment 
was properly created and the issue of whether the recovery of 
the overpayment should be waived are inextricably 
intertwined, and therefore, the RO must adjudicate the former 
issue before the Board can review either issue.  Smith v. 
Derwinski, 1 Vet. App. 267, 275, 278 (1991); Schaper v. 
Derwinski, 1 Vet. App. 430, 436-37 (1991).  

A February 1998 VA letter refers to a  May 1, 1997, 
statement, signed by the appellant, verifying her receipt of 
income in 1994.  This statement does not appear to be of 
record.  Further, the appellant's income appears to have been 
determined through an income verification match (IVM).  The 
IVM folder contains the supporting documentation for the 
amount of income used in determining the appellant's 
countable income for VA pension purposes.  In the event the 
case is returned to the Board, the IVM file should be 
forwarded with the claims file in accordance with applicable 
procedures.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should associate the May 1, 
1997 statement signed by the appellant, 
verifying income received in 1994, with 
the claims file.  In the event the case 
is returned to the Board, any IVM file 
should be forwarded with the claims file 
in accordance with applicable procedures.  
If for some reason, the IVM folder is 
unavailable, the RO should so state that 
fact and the reason therefor for the 
record.  The RO's attention is directed 
to VA General Counsel's Opinion, dated 
November 14, 1995, VAOPGCADV 29-95, for 
the authority of the Board to review the 
folder and for guidelines to be 
implemented in the safeguarding of the 
IVM folder in its transmittal to the 
Board.  

2.  The RO should review the income 
figures and the claims folder and 
complete a full audit for the entire 
period covered by the overpayment, which 
fully justifies the amounts charged and 
inform the appellant and her 
representative of the findings.  The RO 
should then adjudicate the issue of 
whether new and material evidence has 
been received to reopen the claim of 
whether the overpayment was properly 
created.  All appropriate appellate 
procedures should then be followed.

3.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been complied with, the RO should 
readjudicate the issue of whether the 
appellant is entitled to wavier of 
recovery of the overpayment.  

4.  If any benefit sought on appeal is 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the appellant and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




